Exhibit 10.80

METLIFE AUXILIARY PENSION PLAN

Metropolitan Life Insurance Company (“Company”) hereby amends and restates the
MetLife Auxiliary Pension Plan (“Plan”) effective June 30, 2006.

Part I

Part I of this Plan document contains the provisions of the Plan that govern
409A Benefits as defined in Article 4.1(a) of Part I. All references to “409A”
or “Section 409A” in this Plan are references to Section 409A of the Internal
Revenue Code and the regulations there under.

Article 1. Purpose of Plan.

The purpose of the Plan is to provide to certain participants employed by the
Company, other employers (each an “Employer”) participating under the
Metropolitan Life Retirement Plan for United States Employees (“Retirement
Plan”) and his/her beneficiaries, the excess amount that would have been payable
under the Retirement Plan in the absence of the limitations under (i) section
415 of the Internal Revenue Code of 1986 (as amended) (“Internal Revenue Code”),
(ii) section 401(a)(17) of the Internal Revenue Code, or such lesser limit as in
effect under the Retirement Plan and (iii) section 1.415-2(d)(2) of the Income
tax Regulations, that excludes compensation deferred under the Company’s or an
Employer’s deferred compensation arrangements.

Except for terms defined in this Plan, all capitalized terms used in this Plan
shall have the same definition and meaning assigned to those terms under the
Retirement Plan.

Article 2. Participation

A Participant in the Plan is any Employee that is eligible under Section 2.1,
2.2 or 2.3 below:

2.1. An Employee participating in the Retirement Plan:

 

(a) whose Retirement Plan benefits are reduced because of the application of
Section 401(a)(17) of the Internal Revenue Code (or such lesser limit as in
effect under the Retirement Plan), or,

 

(b) whose Retirement Plan benefits are reduced because of the application of
section 415 of the Internal Revenue Code, including Treasury Regulation 1.415-2.

shall be eligible to participate in the Plan as stated in all Articles except
Section 4.2 of Article 4 and Article 4A.

 

1



--------------------------------------------------------------------------------

2.2. PRA/PLS Benefit. “PRA/PLS Benefit” means a benefit that is either a
Personal Retirement Account benefit or a Performance Pension Account benefit
under the Retirement Plan. Likewise, any benefit referred to as a “non PRA/PLS
Benefit” or “not a PRA/PLS Benefit” refers to benefits under the Retirement Plan
that are not PRA/PLS Benefits.

An Employee with a benefit that is not a PRA/PLS Benefit participating in the
Retirement Plan who:

 

(a) is in a compensation grade of 36 or higher (or an equivalent compensation
grade), or,

 

(b) is a member of the Chairman’s Council for 3 consecutive years, or,

 

(c) is listed in Appendix A, or,

 

(d) has been inducted into the Sales Representative Hall of Fame and has
attained the age of 65

 

shall be eligible to participate in the Plan as stated in all Articles.

If an Employee is an eligible Participant in the Plan under Section 2.1 of this
Article, and on or after January 1, 1995, he/she qualifies as a Participant
under Section 2.2 of this Article, then the portion of his/her benefit that is
not a PRA/PLS Benefit that has accrued to that Employee shall be determined and
payable as if the Employee was always eligible under Section 2.2 of this
Article. If, after qualifying as a Participant under Section 2.2 of this
Article, an individual’s compensation grade drops below level 36 (or its
equivalent), or the individual ceases to qualify for the Chairman’s Council,
then that individual shall continue to be treated as if he or she meets the
requirements of Section 2.2 of this Article.

2.3. An Employee participating in the Retirement Plan:

 

(a)(i) who participated and accrued benefits in either of the following plans.:

 

  •  

The New England Life Insurance Company Select Employee’s Supplemental Retirement
Plan, or

 

  •  

New England Life Insurance Company Supplemental Retirement Plan, and,

 

    (ii) who, on December 31, 2000, was actively employed by New England Life
Insurance Company, the Company or an Employer,

shall be eligible, on January 1, 2001, to participate in this Plan, except
Section 4.2 of Article 4 and Article 4A. These individuals shall have his/her
entire auxiliary defined benefit as defined in Article 4.2 (and including
amounts previously accrued under the New England plans named above) paid under
this Plan, in accordance with the terms of this Plan. These individuals shall be
eligible to participate in this Plan as stated in Section 4.2 of Article 4 and
Article 4A if they qualify as a Participant under Section 2.2 of this Article
after December 31, 2000.

 

2



--------------------------------------------------------------------------------

(b)(i) who participated and accrued benefits in the GenAmerica Corporation
Augmented Benefit Plan, (only insofar as it relates to benefits on compensation
that exceeded the limits imposed by or upon the GenAmerica Corporation
Performance Pension Plan and Trust.) and,

 

    (ii) who, on December 31, 2002, was actively employed by General American
Life Insurance Company, the Company or an Employer,

shall be eligible, on January 1, 2003, to participate in this Plan, except
Section 4.2 of Article 4 and Article 4A. These individuals shall have his/her
entire auxiliary defined benefit as defined in Section 4.2 (and including
amounts previously accrued under the Augmented Benefit Plan) paid under this
Plan, in accordance with the terms of this Plan. These individuals shall be
eligible to participate in Section 4.2 of Article 4 and Article 4A of this Plan
if they qualify as a Participant under Section 2.2 of this Article after
December 31, 2002.

Article 3. Vesting

Participants will vest in their accrued benefit, described in Article 4.2, under
this Plan in accordance with the vesting schedule under the Retirement Plan.

All benefits accrued by Participants under this Plan, prior to a Change of
Control as defined in Article 8, shall vest if the Participant satisfies the
vesting schedule that existed under the Retirement Plan immediately prior to the
Change of Control.

Article 4. Payment of Benefits

4.1. Definitions.

 

(a) 409A Benefits. “409A Benefits” For individuals who are eligible under
Section 2.2 on or before December 31, 2006, “409A Benefits” means the portion of
a Participant’s vested benefit that accrues after December 31, 2004. For all
other Participants in the Plan “409A Benefits” means his/her entire accrued
benefit payable under this Plan.

 

(b) Grandfathered Benefits. “Grandfathered Benefits” means the portion of a
Participant’s benefit vested and accrued prior to January 1, 2005 plus any other
increases or amounts that can be included in the grandfathered benefit under
Internal Revenue Code Section 409A and the regulations there under. Only
individuals who:

 

  (i) are eligible under Section 2.2 on or before December 31, 2006,

 

  (ii) are described in Section 4.6(c) and (d) of the Plan, or

 

3



--------------------------------------------------------------------------------

  (iii) terminated on or before December 31, 2004 with a vested benefit that is
not a PRA/PLS Benefit will have “Grandfathered Benefits” under this Plan.

4.2. Benefits under this Plan shall be payable to a Participant in an amount
equal to the difference, as determined by the Plan Administrator in its sole
discretion, between (a) and (b) below:

 

(a) the largest amount (without duplication of amount) that would have been
payable to the Participant under the Retirement Plan, had the Retirement Plan
not been subject to the limitations of Internal Revenue Code Sections: (i) 415,
(ii) 401(a)(17) or such lesser limit as stated in the Retirement Plan, and (iii)
Regulation Section 1. 415-2(d)(2) (with respect to deferred compensation
arrangements); and,

 

(b) the amount of benefits payable under the Retirement Plan and any predecessor
auxiliary plan.

4.3. Distribution of 409A Benefits

Participants who have an election on file that complies with 409A, as determined
by the Plan Administrator, and specifies the time and form for distribution of
benefits, will have that election govern payment. If a Participant does not have
an election on file that complies with 409A, then benefits commencing during
2006 will continue to follow, in time and form, the Participant’s distributions
under the Retirement Plan. With regard to benefits commencing after December 31,
2006, the time/form of payment for the Participant’s 409A Benefits will be as
specified below:

 

(a) PRA/PLS Benefits will be paid in a lump sum as soon as administratively
possible after separation from service.

 

(b) Benefits that are not PRA/PLS Benefits will be paid in the following annuity
forms commencing after separation from service and attainment of Retirement
eligibility:

 

  (i) Participants who are not married at the time distributions commence will
receive a life annuity with a 5 year term certain.

 

  (ii) Participants who are married at the time distributions commence will
receive a 50% contingent survivor annuity, with the spouse of the Participant as
the survivor annuitant.

 

(c) PRA/PLS Benefits for Participants who terminated on or before December 31,
2006, will be paid in a lump sum as soon as administratively possible after
December 31, 2006.

 

4



--------------------------------------------------------------------------------

(d) Participants with benefits that are not PRA/PLS Benefits, who separated from
service and are Retirement eligible as of December 31, 2006, will have benefits
paid to him/her in the appropriate annuity form specified in (b)(i) or (ii)
above, commencing as soon as administratively possible after December 31, 2006.

 

(e) Alternate payees receiving benefits under the Plan through a Qualified
Domestic Relations Order (“QDRO”) as defined under section 414 (p) of the
Internal Revenue Code, will receive benefits in the time and form specified in
the QDRO. In the absence of a specified time for payment in the QDRO the
alternate payee will have benefits paid to them at the same time as benefits are
paid under this Plan to the Participant from whom his/her interest in the Plan
arose. In the absence of a specified form of payment in the QDRO, the alternate
payee will have benefits paid to them under either (i) or (ii) below :

 

  (i) For alternate payees whose interest arose from a Participant who was a
Participant under Article 2.2 of the Plan the alternate payee’s form of benefit
will be the same form payable to the Participant under the Plan.,

 

  (ii) For alternate payees whose interest arose from a Participant with a
PRA/PLS Benefit under the Plan, the alternate payee’s form of benefit will be a
lump sum payment as soon as administratively possible after separation from
service,

 

  (iii) For alternate payees whose interest arose from a Participant who was not
a Participant under Article 2.2 of the Plan and who had a benefit that was not a
PRA/PLS Benefit, the alternate payee will receive his/her benefit in the form of
a life annuity with a 5 year term certain.

In no event will benefits be distributed under a QDRO at any time or in any form
not allowed, in the sole discretion of the Plan Administrator, under the Plan or
under the laws governing this Plan. Alternate payees have the status of
beneficiaries under this Plan.

4.4 Notwithstanding the default forms of payment listed in Article 4.3 above:

 

(a) the Company intends all forms of payment to be treated as a single payment
and Participants with annuity forms of benefit under Article 4.3 above, will be
able to elect, in accordance with Internal Revenue Code Section 409A, as
determined by the Plan Administrator, among actuarially equivalent annuity forms
of benefit any time prior to the payment commencement date for such benefit.

 

(b) any Participant identified as a Key Employee as that term is defined under
409A, and, whose benefit is payable due to separation from service or Retirement
shall not have his/her 409A Benefits commence under this Plan in any form until
six months have elapsed since his/her separation or Retirement. The
determination of who is a Key Employee will be based on taxable compensation
paid during the 12-month period ending August 31st of the calendar year
immediately preceding the year of the distribution.

 

5



--------------------------------------------------------------------------------

4.5 Only for those individuals who are eligible under Article 2.2, Final Average
Compensation used to determine the largest amount that would have been payable
under Article 4.2(a) above, will be based on the following rules,
notwithstanding the actual provisions of the Retirement Plan.

For an eligible Participant that is not a Commissioned Employee under the
Retirement Plan, Final Average Compensation will be the sum of (a) and (b)
below:

 

(a) The base salary component of the Participant’s Final Average Compensation is
determined using the average of the Participant’s base salary for the 60 highest
consecutive months during the 120 months preceding the Participant’s date of
Retirement or termination, and,

 

(b) The component of the Participant’s Final Average Compensation representing
the MetLife Annual Variable Incentive Compensation Plan or successor annual cash
bonus plan or program (“AVIP”) award will be determined using the average of the
Participant’s highest 5 AVIP payments (not necessarily consecutive) with respect
to the 10 calendar years preceding such Participant’s date of Retirement or
termination (including any projected payment(s) to be made beyond the
Participant’s date of Retirement or termination).

The AVIP award, as set forth in subsection (b) immediately above, projected to
be made beyond the Participant’s date of Retirement or termination will be
deemed equal to the result of the following calculation, as determined by the
Plan Administrator in its sole discretion:

 

  (i) the highest of the last 3 bonuses/awards paid while the Participant was in
active Company service multiplied by

 

  (ii) a fraction, the numerator of which is the number of months (or part
thereof) that the Participant was actively employed in the calendar year(s) for
which the bonus/award would be payable and the denominator of which is 12.

 

  (iii) If the fraction determined under (ii) immediately above, is less than 1,
then, the fractional amount determined under (ii) shall replace an equivalent
fractional amount in the lowest of the 5 highest AVIP payments used in (b)
above. This replacement shall occur only if the fractional amount determined
under (ii) is greater than the fractional amount it is replacing in the lowest
of the 5 highest AVIP payments.

Notwithstanding (b)(i), (ii) and (iii), if a specific amount of bonus/award was
already approved under the AVIP, prior to the Participant’s date of Retirement
or termination, such amount shall be used instead of the deemed estimate, and
such amount shall also be taken into account in determining the highest of the
Participant’s last 3 bonuses/awards with regard to any bonus/award payable for
the Participant’s year of Retirement or termination.

 

6



--------------------------------------------------------------------------------

If, at the time of Retirement or termination, fewer than 5 AVIP payments have
been made to a Participant, then the AVIP component of Final Average
Compensation shall be the average of: all AVIP payments actually made to the
Participant and the projected payment (described above) for the year of
Retirement or termination.

For eligible Participants that are compensated on a commission basis, Final
Average Compensation will be the amount described in appropriate provisions of
the Retirement Plan.

4.6. Except as described in (a) through (e) immediately below, Grandfathered
Benefits shall be payable in the same form(s) and at the same times as benefits
are payable under the Retirement Plan.

 

(a) Alternative Distributions of the benefit under Article 4A shall be paid in
the form, and at the time stated in the election form completed by the
Participant and approved by the Committee.

 

(b) Pre-Distribution Death Benefits as described in Article 4A.5 shall be paid
in accordance with the terms of that Article.

 

(c) Individuals who:

 

  (i) had accrued benefits under the New England Life Insurance Company’s
non-qualified Plans listed in Section 2.3,

 

  (ii) terminated employment on or before December 31, 2000, and,

 

  (iii) did not become Employees of the Company or an Employer upon that
termination of employment,

will have his/her benefits paid from this Plan in the amounts, at the times and
in the form provided for under the provisions of those prior plans.

 

(d) Individuals who:

 

  (i) had accrued benefits under the GenAmerica Corporation Augmented Benefit
Plan,

 

  (ii) terminated employment on or before December 31, 2002, and,

 

  (iii) did not become Employees of the Company or an Employer upon that
termination of employment,

will have his/her entire auxiliary defined benefit paid from this Plan in the
amounts, at the times, and in the form provided for under the provisions of that
prior plan.

 

(e) Individuals described in Section 2.3 shall have his/her entire auxiliary
defined benefit (including amounts previously accrued under the plans named in
Section 2.3) paid under this Plan, in accordance with the terms of this Plan.

 

7



--------------------------------------------------------------------------------

4.7 Notwithstanding any provision to the contrary, the payment of benefits under
this Plan shall not be effected by, or be subject to, the qualified
pre-retirement survivor annuity and qualified joint and survivor annuity rules
under the Retirement Equity Act of 1984.

Payment of benefits under this Plan will not be effected by, or be subject to,
minimum distributions as described under Section 401(a)(9) of the Internal
Revenue Code and the accompanying Regulations under that Section.

Article 4A. Alternative Distribution

Alternative forms of distribution are available only to those individuals who
are eligible Participants under Section 2.2 herein on or before December 31,
2006. Alternative forms of distribution may be elected by eligible Participants
under Section 2.2 on or before December 31, 2006 and may apply to his/her 409A
benefit as allowed under the transition relief provided under 409A. After
December 31, 2006, alternative forms of distribution can only be elected by
eligible individuals under Section 2.2 for his/her Grandfathered Benefits.

4A.1 Definitions

 

(a) Alternative Distribution. “Alternative Distribution” means one of the
following modes of payment:

 

  (i) Single Sum: Payment in a single sum.

 

  (ii) Installment Payments for a Specific Period: Monthly or annual payments
are made to the Participant for a specified number of years selected (not
exceeding 20 years). If the Participant dies before the expiration of the
specified period, installment payments will continue to be made for the
remainder of the period chosen by the Participant to a beneficiary designated by
the Participant.

 

  (iii) Other Distribution: Any other form of payment that is mutually agreed
upon by the Participant and the Committee.

 

(b) Committee. “Committee” means the Compensation Committee of the Board of
Directors of the Company. The Committee, or either component thereof, may
delegate any of its powers or authority under this Plan in any manner consistent
with law.

 

(c) Election Date. “Election Date” means the date on which the Participant files
his/her request for an Alternative Distribution. For Participants who are
Retirement eligible when they separate from service with the Company or an
Employer, this date can be no later than the day before the Participant’s
Retirement or termination date. For Participants who are not Retirement eligible
when they separate from service with the Company or an Employer, this date can
be no later than 12 months before the Distribution Date.

 

8



--------------------------------------------------------------------------------

(d) Distribution Date. “Distribution Date” means the date distributions commence
under the mode of payment elected by the Participant. For Participants who are
Retirement eligible when they separate from service with the Company or an
Employer, this date cannot be earlier than the Participant’s Retirement or
termination date. For Participants who are not Retirement eligible when they
separate from service with the Company or an Employer, this date cannot be
earlier than the later of:

 

  (i) 12 months following the Participant’s Election Date, and

 

  (ii) the earliest date the Participant becomes eligible for a distribution
from the Retirement Plan.

4A.2. Payment in the Form of an Alternative Distribution.

In order to receive an Alternative Distribution: (i) a request form must be duly
filed by the Participant in compliance with both the provisions of this Article
4A and the procedures as set forth from time to time by the Committee, (ii)
consent thereto must be given by the Committee, and (iii) payment in the form of
an Alternative Distribution must be made pursuant to a request form that
satisfies 409A and the regulations there under.

4A.3. Election of Alternative Distribution.

A form requesting that 409A Benefits under this Plan be paid in the form of an
Alternative Distribution must be submitted by the Participant to the Committee
no later than the last date specified under 409A transition relief for
submitting elections with regard to 409A Benefits. Request forms for an
Alternative Distribution of 409A Benefits will be accepted at the discretion of
the Plan Administrator. For Participants who are separated from service with the
Company or an Employer before they are Retirement eligible, the form requesting
an Alternative Distribution must have an Election Date no later than 12 months
before the Distribution Date indicated on the election form. All requests must
be in writing, signed by the Participant, and follow the format prescribed by
the Committee. On the request form the Participant must also designate (i) the
mode of payment requested and (ii) the Participant’s Retirement or Distribution
Date. A request form shall be deemed submitted by the Participant to the
Committee on the day that such form postmarked, if sent by U.S. mail, or on the
day received by the Committee, if sent by means other than the U.S. mail. A form
requesting an Alternative Distribution of 409A Benefits cannot be revoked or
modified after the last date allowed for transition period elections under 409A.
Except that, individuals who elected an annuity form of payment for their 409A
Benefits may be allowed to choose among actuarially equivalent annuity forms any
time prior to commencement of payments as allowed under 409A and in the
discretion of the Plan Administrator. Any modification of the request form must
be in writing, comply with the procedures of the Committee and is subject to the
approval of the Committee.

 

9



--------------------------------------------------------------------------------

4A.4. Consent of the Committee.

Payment in the form of an Alternative Distribution shall require the consent of
the Committee. The Committee shall have full and complete discretion to approve
or reject any request for an Alternative Distribution. The decision of the
Committee on the Participant’s request form shall be made known to the
Participant in writing.

4A.5. Death of Participant Before Distribution Date.

 

(a) A Participant under Section 2.2, who accrued Plan benefits other than
PRA/PLS Benefits before death, shall have 50% of the present value of his/her
undistributed non PRA/PLS Benefit, (valued as a single sum under Section 4A.6(a)
below and actuarially adjusted for payment at the Participant’s earliest
Retirement date or the day prior to death, if the Participant was Retirement
eligible at death), paid to his/her designated beneficiary. This
pre-distribution death benefit will be payable in the form designated by the
Participant and approved by the Committee.

A Participant may file with the Committee a form (which will become irrevocable
only upon death) designating a beneficiary or changing his/her existing
designation. This form will also allow the Participant to choose the form in
which the pre-distribution death benefit will be paid. All optional forms of
benefit available to the Participant under this Plan and the Retirement Plan
will be available for payment of this death benefit.

 

(b) For salaried Participants covered under Section 2.2, a single sum,
equivalent to the full value of a Participant’s undistributed non PRA/PLS
Benefit on the date of the Participant’s death, (valued under Section 4A.6(a)),
shall be paid to the Participant’s designated beneficiary if:

 

  (i) the Participant notifies the Committee in a request form in effect on the
Election Date of his or her anticipated Retirement date,

 

  (ii) the Committee gives its consent to the payment of a Single Sum or
Installment Payments for a Specific Period before the Distribution Date is
reached,

 

  (iii) the Participant agrees to defer Retirement at the Company’s written
request,

 

  (iv) the Distribution Date for payment of the Single Sum or Installment
Payments for a Specific Period is deferred to the Participant’s Retirement date,
and

 

  (v) the Participant dies after such anticipated Retirement date but before
Retirement.

In the absence of a designation by the Participant, the death benefit, under (a)
or (b) immediately above, shall be paid to the Participant’s surviving spouse in
a single sum. If the Participant has no surviving spouse at the time of death,
then the death benefit shall be paid to the Participant’s estate.

 

10



--------------------------------------------------------------------------------

4A.6. Valuation of Alternative Benefit

 

(a) The actuarial equivalent value of the Single Sum shall be determined using
the UP 84 Mortality Table, set forward one year for the Participant and set back
four years for the Participant’s spouse, (if applicable). If the Participant was
Retirement eligible on December 31, 2004, then the Pension Benefit Guaranty
Corporation immediate interest rate (“PBGC Rate”) used to calculate the Single
Sum shall be the lowest rate in effect in the 12 months prior to the
Participant’s actual Retirement date If the Participant was not Retirement
eligible on December 31, 2004, then the PBGC Rate used to calculate the Single
Sum shall be the rate in effect in the month prior to the later of:

 

  (i) the Participant’s earliest Retirement date or

 

  (ii) the Participant’s actual Retirement date.

 

(b) The actuarial equivalent benefit amount for the Installment Payments for a
Specific Period will be determined by converting the Single Sum benefit amount,
determined under Article 4A.6(a). The interest rate basis for the immediate
annuity purchase rates offered under the Metropolitan Savings and Investment
Plan (“SIP Rate”) and its successors utilized in the calculation of installment
payments will be as follows:

 

  (i) If the Participant was Retirement eligible on December 31, 2004, the SIP
Rate is the highest rate in the month that had the lowest PBGC Rate out of the12
months prior to the Participant’s actual Retirement date.

 

  (ii) If the Participant was not on December 31, 2004, the SIP Rate is the rate
in effect on the last day of the month prior to the later of:

 

  a. the Participant’s earliest Retirement date, or

 

  b. the Participant’s actual Retirement date.

4A.7. Interest on Deferred Installments

Individuals who elect deferred installment payments under the terms of this
Article 4A, shall receive interest from the date they separate from service to
the date that the installment payments commence. Interest will be calculated
based on the entire amount that the Participant has elected to receive as
deferred installments under Article 4A. Interest will be credited using the SIP
Rate in effect on the Election Date and will be compounded annually from the
date of separation from service to the date payments commence. The interest
accrued prior to payment commencement will be added to the accrued Plan benefit
to produce a total benefit amount. This total benefit amount will be credited
with the SIP Rate for the duration of the payment(s) and divided by the number
of installment payments due under the Participant’s election to produce uniform
payments under the Plan. This interest will be part of the Participant’s 409A
Benefit and will be paid in accordance with 409A.

 

11



--------------------------------------------------------------------------------

4A.8. Power of Committee.

The Committee shall have the discretionary power to make any and all
administrative decisions regarding the election and payment of an Alternative
Distribution, including but not limited to, (i) the design and format of request
forms, (ii) the approval or rejection of requests for an Alternative
Distribution, (iii) the design and format of revocation forms and (iv) the
sending of notices.

Article 5. Unfunded Plan.

The Plan is completely unfunded. Except as obligations under this Plan have been
undertaken pursuant to plans or other arrangements offered by another company,
obligations under this Plan are obligations of the Company. All obligations
under this Plan are entirely separate from the Retirement Plan and any other
plan. Participation in this Plan gives a Participant no right to any funds or
assets of the Retirement Plan, or any other plan. The fact that contracts or
certificates may be distributed to recipients of benefits under the Retirement
Plan in discharge of obligations thereunder shall in no way entitle a
Participant in this Plan to receive any such contract or certificate in
discharge of obligations under this Plan.

Article 6. Non-transferability of Participant’s Interest

No Participant shall have any power or right to transfer, assign, mortgage,
commute or otherwise encumber any of the Plan benefits payable hereunder, nor
shall such benefits be subject to seizure for the payment of any debts or
judgments, or be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise.

Article 7. Effect of Taxes

Payments under this Plan shall be made after withholding of any Federal, state
or local income, employment or other taxes, legally obligated to be withheld.
All tax liabilities arising out of benefits under this Plan are the sole
obligation of the Plan Participant(s) or his/her beneficiary, including but not
limited to, any tax liabilities that may arise under Section 409A. In the event
that a Participant or beneficiary incurs greater tax burdens from payments under
this Plan (whether income, employment, estate or other tax burdens) than they
would if such payments had been made from the Retirement Plan, neither the
Company nor any other person shall have an obligation to reimburse the
Participant or beneficiary for such greater tax burdens.

 

12



--------------------------------------------------------------------------------

Article 8. Change of Control

8.1. Definitions.

 

(a) Change of Control. For the purposes of this Plan, a “Change of Control”
shall be deemed to have occurred if:

 

  (i) any Person acquires “beneficial ownership” (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Corporation representing
25% or more of the combined Voting Power of the Corporation’s securities;

 

  (ii) within any 24-month period, the persons who were directors of the
Corporation at the beginning of such period (the “Incumbent Directors”) shall
cease to constitute at least a majority of the Board of Directors of the
Corporation (the “Board”) or the board of directors of any successor to the
Corporation; provided, however, that any director elected or nominated for
election to the Board by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this Section
8.1(a)(ii);

 

  (iii) the stockholders of the Corporation approve a merger, consolidation,
share exchange, division, sale or other disposition of all or substantially all
of the assets of the Corporation which is consummated (a “Corporate Event”), and
immediately following the consummation of which the stockholders of the
Corporation immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power of (A) in the case of a merger or
consolidation, the surviving or resulting corporation, (B) in the case of a
share exchange, the acquiring corporation, or (C) in the case of a division or a
sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than 25% of the consolidated assets of the Corporation immediately prior to
such Corporate Event; or

 

  (iv) any other event occurs which the Board declares to be a Change of
Control.

 

(b) Corporation. For the Purposes of this Article, “Corporation” means MetLife,
Inc.

 

(c) Person. For purposes of the definition of Change of Control, “Person” shall
have the meaning ascribed to such term in Section 3(a)(9) of the Exchange Act,
as supplemented by Section 13(d)(3) of the Exchange Act, and shall include any
group (within the meaning of Rule 13d-5(b) under the Exchange Act); provided,
however, that “Person” shall not include (A) the Corporation or any Affiliate,
(B) the MetLife Policyholder Trust (or any person(s) who would otherwise be
described herein solely by reason of having the power to control the voting of
the shares held by that trust), or (C) any employee benefit plan (including an
employee stock ownership plan) sponsored by the Corporation, Company or any
Affiliate.

 

13



--------------------------------------------------------------------------------

(d) Voting Power. For purposes of the definition of Change of Control, “Voting
Power” shall mean such number of Voting Securities as shall enable the holders
thereof to cast all the votes which could be cast in an annual election of
directors of a company, and “Voting Securities” shall mean all securities
entitling the holders thereof to vote in an annual election of directors of a
company.

 

(e) Affiliate. For the purposes of this article, an “Affiliate” shall mean any
corporation, partnership, limited liability company, trust or other entity which
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, the Corporation.

 

(f) Cause. For the purposes of this article, “Cause” means either:

 

  (i) the Participant’s conviction or plea of nolo contendere to a felony, or,

 

  (ii) any act or acts of dishonesty or gross misconduct on the Participant’s
part which results or is intended to result in material damage to the business
or reputation of MetLife.

 

(g) Good Reason. For the purposes of this article, “Good Reason” means any of:

 

  (i) any reduction by the Corporation or an Affiliate in the Participant’s base
salary rate below the rate in effect immediately before the Change of Control;

 

  (ii) any relocation by the Corporation or an Affiliate of the Participant’s
usual base work location to any other office or location more than 50 miles from
the Participant’s usual base work location immediately prior to a Change of
Control, or in a state other than the one in which the Participant performed his
duties immediately prior to the Change of Control, in each case except for
travel reasonably required in the performance of the Participant’s
responsibilities;

 

  (iii) if the Participant is a party to an Employment Continuation Agreement
with the Corporation or an Affiliate, any circumstance or occurrence
constituting “Good Reason” under that Employment Continuation Agreement;

 

  (iv) the failure of the Corporation or an Affiliate to pay the Employee’s base
salary or employee benefits as required by law.

 

8.2. Vesting and Other Rights on and After a Change of Control Subject to
Conditions

In the event that:

 

(a) there is a Change of Control as defined in Section 8.1(a) of this Article,
and,

 

14



--------------------------------------------------------------------------------

(b) on the date of the Change of Control or on a date before the second
anniversary of the Change of Control, a Participant in this Plan:

 

  (i) is involuntarily terminated from employment by the Corporation or any
Affiliate (other than directly in connection with a transfer of employment to or
from the Corporation or any Affiliate) without Cause,

 

  (ii) voluntarily terminates employment with the Corporation or any Affiliate
for Good Reason,

then the Participant’s unvested benefits and rights accrued as of the Change of
Control in each, the Retirement Plan and this Plan, will vest immediately under
this Plan, notwithstanding any other provision of the Retirement Plan or this
Plan, or any amendment or termination of this Plan taking place on or after a
Change of Control.

These accrued benefits will be paid under this Plan according to the ordinary
distribution rules of this Plan. The ordinary distribution rules of this Plan
are described in Article 4 and where applicable, Article 4A as they existed
immediately prior to the Change of Control. If this Section 8.2 is triggered, a
Participant under Section 2.2 does not have to obtain Committee approval for an
Alternate Distribution in the form of a Single Sum or Installment Payments for a
Specific Period, to the extent that an Alternative Distribution is available to
that Participant under 409A.

Article 9. Interpretation of the Plan

 

(a) The Committee is empowered to take all actions it deems appropriate in
administering this Plan. Any Committee determination with respect to the meaning
or application of the provisions of the Plan shall be binding and conclusive.
Benefits will be paid under this Plan only if the Committee determines in its
discretion that the applicant is entitled to them. Once a Change of Control (as
defined in Article 8) has occurred, this subpart (a) of Article 9 shall no
longer apply.

 

(b) Claims for benefits and appeals of denied claims under the Plan shall be
administered in accordance with Section 503 of ERISA, the regulations thereunder
(and any other law that amends, supplements or supersedes said Section of
ERISA), and the procedures adopted by the Committee, as appropriate. The claims
procedures referenced above are incorporated herein by reference.

Article 10. Governing Law

To the extent not inconsistent with Federal law, the validity of the Plan and
its provisions shall be construed according to the laws of the State of New
York.

 

15



--------------------------------------------------------------------------------

Article 11. Amendment and Termination of Plan

11.1. Except to the extent prohibited by law, the Committee may amend or
terminate this Plan at any time without the consent of any Participant or of any
other person. However, any such amendment or termination will not adversely
affect the benefit entitlements of:

 

(a) any Participant receiving benefits under this Plan at or prior to the time
of such amendment or termination, or,

 

(b) any Employee who is a Participant in the Retirement Plan to the extent of
the present value of his/her accrued benefit under this Plan prior to the time
of such amendment or termination. However, amendments may be made to all other
aspects of this Plan consistent with Section 409A, including, but not limited
to:

 

  (i) amendments impacting the timing under which the Participant’s entire
accrued benefit is paid, or,

 

  (ii) amendments impacting the optional forms of benefit available for payment
of the Participant’s entire accrued benefit.

Notwithstanding the above, any amendment or group of amendments made effective
on the same date, which would increase or decrease the annual cost of Plan
benefits for active Plan Participants and former Plan Participants by ten
million dollars or more in the aggregate, as determined in good faith by the
Committee, shall be effective only if authorized or ratified by the Board of
Directors of the Company.

11.2.

 

(a) Notwithstanding the provisions of Section 11.1 above, or any other provision
of this Plan, on or after a Change of Control (as defined in Article 8), no
amendments can be made to Article 8, Article 9 or Section 11.2 of Article 11 of
this Plan; and

 

(b) Participants who:

 

  (i) accrued rights or benefits under this Plan prior to a Change of Control
(as defined in Article 8), and,

 

  (ii) whose rights or benefits are not vested at the time of the Change of
Control

cannot have the vesting schedule under Article 3, applicable on the day prior to
the Change of Control, amended with regard to such rights or benefits. The
Company may not wrongfully deny Participants the opportunity to vest in rights
or benefits accrued prior to a Change of Control under this Plan.

Part II

Part II of the this plan document contains the provisions of the Plan that will
govern Grandfathered Benefits as defined in Article 4.1(b) of Part I of this
Plan.

Article 1. Purpose of Plan.

The purpose of the Plan is to provide to certain participants employed by the
Company, other employers (each a “Subsidiary”) participating under the
Metropolitan Life Retirement Plan for United States Employees (“Retirement
Plan”) and their beneficiaries, the

 

16



--------------------------------------------------------------------------------

excess amount that would have been payable under the Retirement Plan in the
absence of the limitations under (i) section 415 of the Internal Revenue Code of
1986 (as amended) (“Internal Revenue Code”), (ii) section 401(a)(17) of the
Internal Revenue Code, or such lesser limit as in effect under the Retirement
Plan and (iii) section 1.415-2(d)(2) of the Income tax Regulations, that
excludes compensation deferred under the Company’s or a Subsidiary’s deferred
compensation arrangements.

Article 2. Participation

A Participant in the Plan is any employee that qualifies under Section 2.1, 2.2
or 2.3 below:

2.1. A Company or Subsidiary (including, but not limited to, a MetLife Group,
Inc.) employee participating in the Retirement Plan:

 

(a) whose benefits are reduced because of the application of Section 401(a)(17)
of the Internal Revenue Code (or such lesser limit as in effect under the
Retirement Plan), or,

 

(b) whose benefits are reduced because of the application of section 415 of the
Internal Revenue Code, including Treasury Regulation 1.415-2.

shall be eligible to participate in the Plan as stated in all Articles except
Section 4.2 of Article 4 and Article 4A.

2.2. A Company or Subsidiary (including, but not limited to, a MetLife Group
Inc.) employee participating in the Retirement Plan who:

 

(a) is in a compensation grade of 36 or higher (or an equivalent compensation
grade), or,

 

(b) is a member of the Chairman’s Council for 3 consecutive years, or,

 

(c) is listed in Appendix A, or,

 

(d) has been inducted into the Sales Representative Hall of Fame and has
attained the age of 65

shall be eligible to participate in the Plan as stated in all Articles.

If an employee is an eligible Participant in the Plan under Section 2.1 of this
Article, and on or after January 1, 1995, he/she qualifies as a Participant
under Section 2.2 of this Article, then the entire benefit that has accrued to
that employee shall be payable as if the employee always qualified as a
Participant under Section 2.2 of this Article. If, after qualifying as a
Participant under Section 2.2 of this Article, an individual’s compensation
grade drops below level 36 (or its equivalent), or the individual ceases to
qualify for the Chairman’s Council, then that individual shall continue to be
treated as if he or she meets the requirements of Section 2.2 of this Article.

 

17



--------------------------------------------------------------------------------

2.3. A Company or Subsidiary employee participating in the Retirement Plan:

 

  (a)(i) who participated and accrued benefits in the New England Life Insurance
Company’s non-qualified Plans, (named in the first paragraph of this Plan), and,

 

      (ii) who, on December 31, 2000, was actively employed by New England Life
Insurance Company, the Company or a Subsidiary,

shall be eligible, on January 1, 2001, to participate in this Plan, except
Section 4.2 of Article 4 and Article 4A. These individuals shall have their
entire auxiliary defined benefit (including amounts previously accrued under the
New England plans named in the first paragraph of this Plan) paid under this
Plan, in accordance with the terms of this Plan. These individuals shall be
eligible to participate in this Plan as stated in Section 4.2 of Article 4 and
Article 4A if they independently qualify as a Participant under Section 2.2 of
this Article after December 31, 2000.

 

  (b)(i) who participated and accrued benefits in the GenAmerica Corporation
Augmented Benefit Plan, and,

 

      (ii) who, on December 31, 2002, was actively employed by General American
Life Insurance Company, the Company or a Subsidiary,

shall be eligible, on January 1, 2003, to participate in this Plan, except
Section 4.2 of Article 4 and Article 4A. These individuals shall have their
entire auxiliary defined benefit (including amounts previously accrued under the
Augmented Benefit Plan) paid under this Plan, in accordance with the terms of
this Plan. These individuals shall be eligible to participate in Section 4.2 of
Article 4 and Article 4A of this Plan if they independently qualify as a
Participant under Section 2.2 of this Article after December 31, 2002.

Article 3. Vesting

Participants will vest in their accrued benefit under this Plan in accordance
with the vesting schedule under the Retirement Plan.

All benefits accrued by Participants under this Plan, prior to a Change of
Control as defined in Article 8, shall vest if the Participant satisfies the
vesting schedule that existed under the Retirement Plan immediately prior to the
Change of Control.

 

18



--------------------------------------------------------------------------------

Article 4. Payment of Benefits

4.1. Benefits under this Plan shall be payable to a Participant in an amount
equal to the difference between:

 

(a) the largest amount (without duplication of amount) that would have been
payable to the Participant under the Retirement Plan, had the Retirement Plan
not been subject to the limitations of Internal Revenue Code Sections: (i) 415,
(ii) 401(a)(17) or such lesser limit as stated in the Retirement Plan, and (iii)
Regulation Section 1. 415-2(d)(2) (with respect to deferred compensation
arrangements); and,

 

(b) the amount of benefits payable under the Retirement Plan and any predecessor
Auxiliary Plan.

4.2. Only for those individuals who qualify as Participants in the Plan under
Section 2.2, Final Average Compensation used to determine the largest amount
that would have been payable under Section 4.1(a) above, will be based on the
following rules, notwithstanding the actual provisions of the Retirement Plan.

For qualifying Participants that are not compensated on a commission basis,
Final Average Compensation will be the sum of (a) and (b) below:

 

(a) The base salary component of the Participant’s Final Average Compensation,
determined using the average of the Participant’s base salary for the 60 highest
consecutive months during the 120 months preceding the Participant’s date of
retirement or termination, and,

 

(b) The component of the Participant’s Final Average Compensation representing
the Annual Variable Incentive Compensation Plan or successor annual cash bonus
plan or program (“AVIP”) award will be determined using the average of the
Participant’s highest 5 AVIP payments, (not necessarily consecutive) with
respect to, the 10 calendar years preceding such Participant’s date of
retirement or termination, (including any projected payment(s) to be made beyond
the Participant’s date of retirement or termination).

The AVIP award, as set forth in subsection (b) immediately above, projected to
be made beyond the Participant’s date of retirement or termination will be
deemed equal to:

 

  (i) the highest of the last 3 bonuses/awards paid while the Participant was in
active Company service multiplied by

 

  (ii) a fraction, the numerator of which is the number of months (or part
thereof) that the Participant was actively employed in the calendar year(s) for
which the bonus/award would be payable and the denominator of which is 12.

 

  (iii) If the fraction determined under (ii) immediately above, is less than 1,
then, the fractional amount determined under (ii) shall replace an equivalent
fractional amount in the lowest of the 5 highest AVIP payments used in (b)
above. This replacement shall occur only if the fractional amount determined
under (ii) is greater than the fractional amount it is replacing in the lowest
of the 5 highest AVIP payments.

 

19



--------------------------------------------------------------------------------

Notwithstanding (b)(i), (ii) and (iii), if a specific amount of bonus/award was
already approved under the AVIP, prior to the Participant’s date of retirement
or termination, such amount shall be used instead of the deemed estimate, and
such amount shall also be taken into account in determining the highest of the
Participant’s last 3 bonuses/awards with regard to any bonus/award payable for
the Participant’s year of retirement or termination.

For qualifying Participants that are compensated on a commission basis, Final
Average Compensation will be the amount described in appropriate provisions of
the Retirement Plan.

4.3. Except as described in (a) through (e) immediately below, benefits payable
under this Plan shall be payable in the same form(s) and at the same times as
benefits are payable under the Retirement Plan.

 

(a) Alternative Distributions under Article 4A shall be paid in the form, and at
the time, stated in the election form completed by the Participant and approved
by the Committee.

 

(b) Pre-Distribution Death Benefits as described in Article 4A.5 shall be paid
in accordance with the terms of that Article.

 

(c) If a Participant directs his or her accrued, Personal Retirement Account
(“PRA”) or Performance Pension Account (“PPA”), benefit under the Retirement
Plan to be transferred to the Savings and Investment Plan, and, at the time the
request is made, the Participant has an accrued benefit under the Auxiliary
Savings and Investment Plan, then the Participant’s accrued PRA or PPA benefit
under this Plan will be transferred to the Auxiliary Savings and Investment Plan
and will be payable in accordance with the terms of the Auxiliary Savings and
Investment Plan. If a Participant directs his or her accrued PRA or PPA benefit
under the Retirement Plan to be transferred to the Savings and Investment Plan,
and at the time the request is made, the Participant has no accrued benefit
under the Auxiliary Savings and Investment Plan, then the Participant’s accrued
PRA or PPA benefit, under this Plan, will be paid to the Participant in a lump
sum. The transfer discussed in the preceding sentence does not apply to a
Participant’s traditional formula benefit under the Retirement Plan or this
Plan.

 

(d) Individuals who:

 

  (i) had accrued benefits under the New England Life Insurance Company’s non
qualified Plans listed in the first paragraph of this Plan,

 

  (ii) terminated employment on or before December 31, 2000, and,

  (iii) did not become employees of the Company or a Subsidiary upon that
termination of employment, will have their benefits paid from this Plan in the
amounts, at the times and in the form provided for under the provisions of those
prior plans.

 

20



--------------------------------------------------------------------------------

(e) Individuals who:

 

  (i) had accrued benefits under the GenAmerica Corporation Augmented Benefit
Plan,

 

  (ii) terminated employment on or before December 31, 2002, and,

 

  (iii) did not become employees of the Company or a Subsidiary upon that
termination of employment,

will have their entire auxiliary defined benefit paid from this Plan in the
amounts, at the times, and in the form provided for under the provisions of that
prior plan.

Individuals described in Section 2.3 shall have their entire auxiliary defined
benefit (including amounts previously accrued under the plans named in the first
paragraph of this Plan) paid under this Plan, in accordance with the terms of
this Plan.

Notwithstanding any provision to the contrary, the payment of benefits under
this Plan shall not be affected by, or be subject to, the qualified
pre-retirement survivor annuity and qualified joint and survivor annuity rules
under the Retirement Equity Act of 1984.

Article 4A. Alternative Distribution

Alternative forms of distribution are available only to those Participants in
the Plan as defined in Section 2 of Article 2.

4A.1 Definitions

 

(a) Alternative Distribution. “Alternative Distribution” means one of the
following modes of payment:

 

  (i) Single Sum: Payment in a single sum.

 

  (ii) Installment Payments for a Specific Period: Monthly or annual payments
are made to the Participant for a specified number of years selected (not
exceeding 20 years). If the Participant dies before the expiration of the
specified period, installment payments will continue to be made for the
remainder of the period chosen by the Participant to a beneficiary designated by
the Participant.

 

  (iii) Other Distribution: Any other form of payment that is mutually agreed
upon by the Participant and the Committee.

 

(b) Committee. “Committee” means the Compensation Committee of the Board of
Directors of Metropolitan Life Insurance Company or their designated agent(s).

 

21



--------------------------------------------------------------------------------

(c) Election Date. “Election Date” means the date on which the Participant files
his/her request for an Alternative Distribution. For Participants who are
retirement eligible, as defined in the Retirement Plan, (“Retirement Eligible”)
when they separate from service with the Company or a Subsidiary, this date can
be no later than the day before the Participant’s retirement or termination
date. For Participants who are not Retirement Eligible when they separate from
service with the Company or a Subsidiary, this date can be no later than 12
months before the Distribution Date.

 

(d) Distribution Date. “Distribution Date” means the date distributions commence
under the mode of payment elected by the Participant. For Participants who are
Retirement Eligible when they separate from service with the Company or a
Subsidiary, this date cannot be earlier than the Participant’s retirement or
termination date. For Participants who are not Retirement Eligible when they
separate from service with the Company or a Subsidiary, this date cannot be
earlier than the later of:

 

  (i) 12 months following the Participant’s Election Date, and

 

  (ii) the earliest date the Participant becomes eligible for a distribution
from the Retirement Plan.

4A.2. Payment in the Form of an Alternative Distribution.

Auxiliary retirement benefits under this Plan shall be payable in whole or in
part to a Participant in the form of an Alternative Distribution provided (i) a
request form is duly filed by the Participant in compliance with both the
provisions of this Article 4A and the procedures as set forth from time to time
by the Committee and (ii) consent thereto is given by the Committee.

4A.3. Election of Alternative Distribution.

A form requesting that auxiliary retirement benefits under this Plan be paid in
the form of an Alternative Distribution must be submitted by the Participant to
the Committee no later than the day before the Participant’s retirement date.
For Participants who are separating from service with the Company or a
Subsidiary before they are Retirement Eligible, the form requesting an
Alternative Distribution must be submitted by the Participant to the Committee
no later than 12 months before the Distribution Date indicated on the election
form. All requests must be in writing, signed by the Participant, and follow the
format prescribed by the Committee. On the request form the Participant must
also designate (i) the mode of payment requested and (ii) the Participant’s
retirement or Distribution Date. A request form shall be deemed submitted by the
Participant to the Committee on the day that such form is received by the
Committee. Prior to the Participant’s retirement date, the request form can be
revoked by the Participant. Any revocation must be in writing and comply with
the procedures of the Committee. A request form submitted by the Participant
shall become irrevocable and binding as to all elections and designations made
by the Participant as of the retirement date. In the event that a Participant’s
request form is not filed before his/her retirement date, the Participant’s Plan
benefits will be paid in the same form as the

 

22



--------------------------------------------------------------------------------

benefits paid to the Participant under the Retirement Plan. For Participants who
separate from service before they are Retirement Eligible, the request form
shall become irrevocable and binding, as to all elections and designations, 12
months before the Distribution Date.

4A.4. Consent of the Committee.

Payment in the form of an Alternative Distribution shall require the consent of
the Committee. The Committee shall have full and complete discretion to approve
or reject any request for an Alternative Distribution. The decision of the
Committee on the Participant’s request form shall be made known to the
Participant in writing.

4A.5. Death of Participant Before Distribution Date.

 

(a) A Participant under Section 2.2, who accrued benefits in this Plan under the
traditional formula before death, shall have 50% of the present value of his/her
undistributed traditional formula benefit, (valued as a single sum under
Section 4A.6(a) below and actuarially adjusted for payment at the Participant’s
earliest retirement date), paid to his/her designated beneficiary. This
pre-distribution death benefit will be payable in the form designated by the
Participant and approved by the Committee.

A Participant may file with the Committee a form (which will become irrevocable
only upon death) designating a beneficiary or changing their existing
designation. This form will also allow the Participant to choose the form in
which the pre-distribution death benefit will be paid. All optional forms of
benefit available to the Participant under this Plan and the Retirement Plan
will be available for payment of this death benefit.

 

(b) For salaried Participants under Section 2.2, a single sum, equivalent to the
full value of a Participant’s undistributed traditional formula benefit on the
date of the Participant’s death, (valued under Section 4A.6(a)), shall be paid
to the Participant’s designated beneficiary if:

 

  (i) the Participant notifies the Committee in a request form in effect on the
Election Date of his or her anticipated retirement date,

 

  (ii) the Committee gives its consent to the payment of a Single Sum or
Installment Payments for a Specific Period before the Distribution Date is
reached,

 

  (iii) the Participant agrees to defer actual retirement at the Company’s
written request,

 

  (iv) the Distribution Date for payment of the Single Sum or Installment
Payments for a Specific Period is deferred to the Participant’s actual
retirement date, and

 

  (v) the Participant dies after such anticipated retirement date but before
actual retirement.

 

23



--------------------------------------------------------------------------------

In the absence of a designation by the Participant, the death benefit, under
(a) or (b) immediately above, shall be paid to the Participant’s surviving
spouse in a single sum. If the Participant has no surviving spouse at the time
of death, then the death benefit shall be paid to the Participant’s estate.

4A.6. Valuation of Alternative Benefit

 

(a) The actuarial equivalent value of the Single Sum shall be determined using
the UP 84 Mortality Table, set forward one year for the Participant and set back
four years for the Participant’s spouse, (if applicable), and the Pension
Benefit Guaranty Corporation immediate interest rate.

 

(b) The actuarial equivalent benefit amount for the Installment Payments for a
Specific Period will be determined by converting the Single Sum benefit amount,
determined under Article 4A.6(a), using the interest rate basis for the
immediate annuity purchase rates offered under the Metropolitan Savings and
Investment Plan and its successors.

 

(c) The interest rates referenced in Article 4A.6, (a) and (b) above shall be
the rates in effect at the following times:

 

  (i) For Participants who are Retirement Eligible when they separate from
service with the Company or a Subsidiary, the rate in effect, on their Election
Date, but in no event earlier than one year before the Participant’s retirement
date.

 

  (ii) For Participants who are not Retirement Eligible when they separate from
service with the Company or a Subsidiary, the rate in effect 12 months before
their Distribution Date.

4A.7. Power of Committee.

The Committee shall have the discretionary power to make any and all
administrative decisions regarding the election and payment of an Alternative
Distribution, including but not limited to, (i) the design and format of request
forms, (ii) the approval or rejection of requests for an Alternative
Distribution, (iii) the design and format of revocation forms and (iv) the
sending of notices.

Article 5. Unfunded Plan.

The Plan is completely unfunded. This Plan is entirely separate from the
Retirement Plan and any other plan. Participation in this Plan gives a
Participant no right to any funds or assets of the Retirement Plan, or any other
plan. The fact that contracts or certificates may be distributed to recipients
of benefits under the Retirement Plan in discharge of obligations thereunder
shall in no way entitle a Participant in this Plan to receive any such contract
or certificate in discharge of obligations under this Plan.

 

24



--------------------------------------------------------------------------------

Article 6. Non-transferability of Participant’s Interest

No Participant shall have any power or right to transfer, assign, mortgage,
commute or otherwise encumber any of the benefits payable hereunder, nor shall
such benefits be subject to seizure for the payment of any debts or judgments,
or be transferable by operation of law in the event of bankruptcy, insolvency or
otherwise.

Article 7. Effect of Taxes

In making payments under this Plan, the Company and the Subsidiary shall
withhold any Federal, state or local income, employment or other taxes, it
determines that it is legally obligated to withhold. All tax liabilities arising
out of benefits under this Plan are the sole obligation of the Plan
Participant(s) or their beneficiary. In the event that a Participant or
beneficiary incurs greater tax burdens from payments under this plan (whether
income, employment, estate or other tax burdens) than they would if such
payments had been made from the Retirement Plan, the Company and the Subsidiary
shall have no obligation to reimburse the Participant or beneficiary for such
greater tax burdens.

Article 8. Change of Control

8.1. Definitions.

 

(a) Change of Control. For the purposes of this Plan, a “Change of Control”
shall be deemed to have occurred if:

 

  (i) any Person acquires “beneficial ownership” (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Corporation representing
25% or more of the combined Voting Power of the Corporation’s securities;

 

  (ii) within any 24-month period, the persons who were directors of the
Corporation at the beginning of such period (the “Incumbent Directors”) shall
cease to constitute at least a majority of the Board of Directors of the
Corporation (the “Board”) or the board of directors of any successor to the
Corporation; provided, however, that any director elected or nominated for
election to the Board by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this
Section 8.1(a)(ii);

 

  (iii)

the stockholders of the Corporation approve a merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Corporation which is consummated (a “Corporate Event”), and
immediately following the consummation of which the stockholders of the
Corporation immediately prior to such Corporate Event do not hold, directly or

 

25



--------------------------------------------------------------------------------

  indirectly, a majority of the Voting Power of (A) in the case of a merger or
consolidation, the surviving or resulting corporation, (B) in the case of a
share exchange, the acquiring corporation, or (C) in the case of a division or a
sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than 25% of the consolidated assets of the Corporation immediately prior to
such Corporate Event; or any other event occurs which the Board declares to be a
Change of Control.

 

(b) Corporation. For the Purposes of this Article, “Corporation” means MetLife,
Inc.

 

(c) Person. For purposes of the definition of Change of Control, “Person” shall
have the meaning ascribed to such term in Section 3(a)(9) of the Exchange Act,
as supplemented by Section 13(d)(3) of the Exchange Act, and shall include any
group (within the meaning of Rule 13d-5(b) under the Exchange Act); provided,
however, that “Person” shall not include (A) the Corporation or any Affiliate,
(B) the MetLife Policyholder Trust (or any person(s) who would otherwise be
described herein solely by reason of having the power to control the voting of
the shares held by that trust), or (C) any employee benefit plan (including an
employee stock ownership plan) sponsored by the Corporation, Company or any
Affiliate.

 

(d) Voting Power. For purposes of the definition of Change of Control, “Voting
Power” shall mean such number of Voting Securities as shall enable the holders
thereof to cast all the votes which could be cast in an annual election of
directors of a company, and “Voting Securities” shall mean all securities
entitling the holders thereof to vote in an annual election of directors of a
company.

 

(e) Affiliate. For the purposes of this article, an “Affiliate” shall mean any
corporation, partnership, limited liability company, trust or other entity which
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, the Corporation.

 

(f) Cause. For the purposes of this article, “Cause” means either:

 

  (i) Participant’s conviction or plea of nolo contendere to a felony, or

 

  (ii) any act or acts of dishonesty or gross misconduct on the Participant’s
part which results or is intended to result in material damage to the business
or reputation of MetLife.

 

(g) Good Reason. For the purposes of this article, “Good Reason” means any of:

 

  (i) any reduction by the Corporation or an Affiliate in the Participant’s base
salary rate below the rate in effect immediately before the Change of Control;

 

  (ii)

any relocation by the Corporation or an Affiliate of the Participant’s usual
base work location to any other office or location more than 50 miles from

 

26



--------------------------------------------------------------------------------

  the Participant’s usual base work location immediately prior to a Change of
Control, except for travel reasonably required in the performance of the
Participant’s responsibilities;

 

  (iii) if the Participant is a party to an Employment Continuation Agreement
with the Corporation or an Affiliate, any circumstance or occurrence
constituting “Good Reason” under that Employment Continuation Agreement;

 

  (iv) the failure of the Corporation or an Affiliate to pay the Employee’s base
salary or employee benefits as required by law.

8.2. Vesting and Other Rights on and After a Change of Control Subject to
Conditions

In the event that:

 

(a) there is a Change of Control as defined in Section 8.1(a) of this Article,
and,

 

(b) on the date of the Change of Control or on a date before the second
anniversary of the Change of Control, a Participant in this Plan:

 

  (i) is involuntarily terminated from employment by the Corporation or any
Affiliate (other than directly in connection with a transfer of employment to or
from the Corporation or any Affiliate) without Cause,

 

  (ii) voluntarily terminates employment with the Corporation or any Affiliate
for Good Reason,

then the Participant’s unvested benefits and rights accrued as of the Change of
Control in each, the Retirement Plan and this Plan, will vest immediately under
this Plan, notwithstanding any other provision of the Retirement Plan or this
Plan, or any amendment or termination of this Plan taking place on or after a
Change of Control.

These accrued benefits will be paid under this Plan according to the ordinary
distribution rules of this Plan. The ordinary distribution rules of this Plan
are described in Article 4 and where applicable, Article 4A as they existed
immediately prior to the Change of Control. If this Section 8.2 is triggered, a
Participant under Section 2.2 does not have to obtain Committee approval for an
Alternate Distribution in the form of a Single Sum or Installment Payments for a
Specific Period.

Article 9. Interpretation of the Plan

The Committee is empowered to take all actions it deems appropriate in
administering this Plan. Claims for benefits and appeals of denied claims under
the Plan shall be administered in accordance with Section 503 of ERISA, the
regulations thereunder (and any other law that amends, supplements or supersedes
said Section of ERISA), and the procedures adopted by the Committee, or its
delegate, as appropriate. The claims procedures referenced above are
incorporated herein by reference. The Plan shall provide adequate notice to any
claimant whose claim for benefits under the Plan has been denied, setting forth
the reasons for such denial, and afford a reasonable opportunity to

 

27



--------------------------------------------------------------------------------

such claimant for a full and fair review by the appropriate administrator of the
decision denying the claim. Benefits will be paid under the Plan only if the
Committee, or its delegate, determines in its discretion that the applicant is
entitled to them.

In the event of a difference of opinion between a Participant and the Committee
with respect to the meaning or application of the provisions of the Plan, the
Committee’s final interpretation shall be binding and conclusive. However, once
a Change of Control (as defined in Article 8) has occurred, this Article 9 shall
no longer apply to differences of opinion between the Committee and a
Participant regarding the application of Article 8 of this Plan to a Participant
or with regard to any rights or benefits protected under Article 8 of this Plan
or otherwise accrued prior to the Change of Control including the vesting
thereof.

Article 10. Governing Law

To the extent not inconsistent with Federal law, the validity of the Plan and
its provisions shall be construed according to the laws of the State of New
York.

Article 11. Amendment and Termination of Plan

11.1. Except to the extent required by law, the Committee may amend or terminate
this Plan at any time without the consent of any Participant or of any other
person. However, any such amendment or termination will not adversely affect the
benefit entitlements of:

 

(a) any Participant receiving benefits under the Plan at or prior to the time of
such amendment or termination, or,

 

(b) any employee who is a Participant in the Retirement Plan to the extent of
the present value of their accrued benefit under this Plan prior to the time of
such amendment or termination. However, amendments may be made to all other
aspects of this Plan including, but not limited to:

 

  (i) amendments impacting the timing under which the Participant’s entire
accrued benefit is paid, or,

 

  (ii) amendments impacting the optional forms of benefit available for payment
of the Participant’s entire accrued benefit.

Notwithstanding the above, any amendment or group of amendments made effective
on the same date, which would increase or decrease the annual cost of Plan
benefits for active Plan Participants and former Plan Participants by ten
million dollars or more in the aggregate, as determined in good faith by the
Committee, shall take effect only after the action is authorized or ratified by
the Board of Directors of Metropolitan Life Insurance Company.

 

28



--------------------------------------------------------------------------------

11.2.

 

(a) Notwithstanding the provisions of Section 11.1 above, or any other provision
of this plan, on or after a Change of Control (as defined in Article 8),
amendments can no longer be made to Article 8, Article 9 or Section 11.2 of
Article 11 of this Plan; and

 

(b) Participants who:

 

  (i) accrued rights or benefits under this Plan prior to a Change of Control
(as defined in Article 8), and,

 

  (ii) whose rights or benefits are not vested at the time of the Change of
Control

cannot have the vesting schedule, applicable on the day prior to the Change of
Control, amended with regard to such rights or benefits, and cannot forfeit, or
be deprived of, their right to vest in these accrued benefits due to any
amendment or termination of this Plan.

 

        METROPOLITAN LIFE INSURANCE COMPANY Date   August 7, 2006    

 

  By  

/s/ Margery Brittain

   

 

 

 

29



--------------------------------------------------------------------------------

Appendix A.

List of Additional Individuals Covered Under This Plan.

The following additional individuals, who were covered under this Plan as of
January 1, 1995, are grandfathered as Participants under Section 2.2 of this
Plan:

Anthony E. Amodeo

Oliver N. Greeves

Sibyl C. Jacobson

William D. Kerrigan

Alan E. Lazarescu

Felix Schirripa

Anthony F. Trani

 

30